Bleckley, Judge.
1. The levy was legally made, and to disengage the property from it by subsequent proceedings, these proceedings must have been conformable to law. They were not so in two respects: the notice served upon the plaintiffs in fi. fa. did not designate any time for the hearing of the application for exemption; arid the official notice published in the gazette described the applicant as R. J. Smith, instead of J. R. Smith. There was an R. J. Smith in the county, and readers of the gazette would have understood him to he the applicant, if their information was derived alone from the published notice. It is best not to bungle in these matters. Business should be transacted correctly. For the requisites concerning publication and written notice, see Code, §2006, and acts of 1876, p. 48. Compare, on the general subject, 47 Ga., 504; 56 Ib., 570.
2. Counsel did not appear for the plaintiffs in fi. fa. when the ordinary acted upon the application. The attorney toot no part in the proceedings, though he was present. In the absence of legal process, those interested in what is going on in court are not bound to mate objection, unless they enter a voluntary appearance. If you wish to bind your adversary, treat him as the law prescribes. Do your part, and he must do his at his peril.
Cited for plaintiff in error: Code, §3593; 19 Ga., 279; 16 Ib., 578 ; 20 Ib., 90, 581; 57 Ib., 150, 244.
Cited for defendant in error: 26 Ga., 140 ; acts of 1876, p. 66; Code, §§3798, 3854, 3867.
Judgment affirmed.